I find no conflict between the cases of Hall v. Turner et al.,125 Okla. 248, 257 P. 328, and City of Shidler v. Speer  Sons Co. et al., 62 F.2d 544.
The federal case dealt with innocent purchasers of the bonds for value without notice of infirmities. The state case dealt with *Page 9 
validity of the election at which the bonds were voted. The fault arises by certification of validity of the bonds by the Attorney General on March 3, 1924, subsequent to institution of a taxpayers' suit on February 9, 1924, challenging validity of the bonds. The federal case decided that the rule of lis pendens did not apply, and for this holding there appears ample authority.